DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 8-10 and 14 are objected to because of the following informalities. Regarding claims 8-10, the preamble of claim 8 recites “The lead of claim 3” and it is believed the claim should recite “the lead fixation device of claim 3” based on the preambles of claims 9 and 10, which depend from claim 8.  Appropriate correction is required.
Regarding claim 14, the claim recites “the compression mechanism is formed of a coated with an adhesive material.” It is believed that the claim should recite “a coating with an adhesive material.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Errico et al. (US 6,356,792, hereinafter Errico).
Regarding claims 1-2, Errico discloses a lead fixation device, as seen in figure 5. The lead fixation device includes a skull attachment member 100 having an upper surface and lower surface and a locking member 120 having an upper surface and lower surface, as defined by the Examiner in the annotated figures below:

    PNG
    media_image1.png
    423
    504
    media_image1.png
    Greyscale

A passageway/channel 126 formed in the locking member is configured to receive a portion of lead 142/144 (see figure 5 and Col. 5, lines 6-11). The skull attachment member 100 and locking member 120 are coupled together via elements 122 and 114 to rotate relative to each other and transition the lead fixation device between a closed state wherein the lower surfaces are generally aligned in a common plane as seen in figure 5 and an opened state wherein the lower surfaces are not aligned in a common plane (Col. 6, lines 2-6). 
Regarding claims 3-4 and 7, the passageway 126 is defined by a compression mechanism 132 having an opening sized to receive the lead, the compression mechanism located within recess 130, the recess on the lower surface of the locking member (see figure 4b and Col. 5, lines 11-42).
Regarding claim 5, the compression mechanism extends beyond either side of the inner perimeter of the locking mechanism defined by the passageway 126 (see figure 4b).
Regarding claim 6, as seen in figures 3-5 of Errico, the compression mechanism extends to the perimeter edge of the lower surface of the skull attachment member.
Regarding claims 8-11, “flexible” merely means “able to be easily modified to respond to altered circumstances or conditions.” Whatever material the compression mechanism is made of allows for the opening on the lower surface shown in figures 4b and 5 that receives the lead to have an adjustable size based on the size of the lead (Col. 5, lines 11-42). 
Regarding claim 12, the compression mechanism holds the lead in place (Col. 5, lines 5-42).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Errico.
Regarding claims 13-14, Errico is silent as to the compression mechanism being textured or having an adhesive coating. However, the purpose of the compression mechanism of Errico is to hold the lead in place using friction forces. The Examiner takes Official Notice that it is well known in the medical art that textured and/or adhesive surfaces have higher friction forces than smooth surfaces. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the compression mechanism of Errico to include a textured and or adhesive surface in order to improve the friction forces holding the lead in place.
Regarding claims 15 and 16, Errico is silent as to the materials of the locking member, skull attachment member and the compressive mechanism. However, the applicant has provided no criticality as to why the locking member and skull attachment member should be more rigid than the compression mechanism (see par. 0044 of the PGPUB of the current application). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to use a more flexible material for the compression mechanism and a more rigid material for the locking member and skull attachment member since the purpose of the locking member and skull attachment member are to maintain the precise location of the lead relative to the brain, and thus lack of flexibility is crucial for precision. On the other hand, the compression mechanism needs to contact the lead without damaging the lead, thus a less rigid material would be less damaging to the lead.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2005/0182420 and US 2014/0257325.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792